DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 

Regarding the Double Patenting Rejection, Applicant argues on page 9 of Remarks:
More specifically, applicant respectfully submits that the rejection fails to allege, as required, that the issuance of a patent on the claimed subject matter would unjustly extend the right to exclude accompanying the ‘483 patent. Per sections 804(I)(A) and (II)(B)(1) of the MPEP, an obviousness-type double patenting rejection is only proper when the subject matter is patentably indistinct, and “the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent” (emphasis added). The instant rejection has neither alleged nor established that that issuance of a patent on the pending claims would give rise to an unjustified extension of rights; thus, a prima facie case of obviousness-type double patenting has not been made.
Examiner disagrees. MPEP 804(II)(B) states (Emphasis added):
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000). 
Applicant argues that “the rejection fails to allege, as required, that the issuance of a patent on the claimed subject matter would unjustly extend the right to exclude accompanying the ‘483 patent”. Applicant’s remarks appear to wrongly misinterpret MPEP 804(II)(B). The cited portion of MPEP by Applicant states that “Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent … when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent.” In other words, the issuance of a second patent by definition would provide unjustified extension of rights.
MPEP does not require that Examiner allege or establish that that issuance of a patent on the pending claims would give rise to an unjustified extension of rights, as argued by Applicant. MPEP only requires identifying whether the application claim is not patentably distinct from the reference claim in a commonly owned patent. MPEP is very 
The Examiner has clearly shown at least one application claim is anticipated by the parent claim. Furthermore, the current invention is commonly owned along with the by the ‘483 patent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10,558,483 (hereinafter ‘483).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘483.
It is noted that the instant application is a later-filed continuation of ‘483. Claims 1-13 of ‘483 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘483 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
US Pat No. 10,558,483
A computer-implemented method, comprising: identifying a set of virtual machines to be placed within a system; receiving characteristics associated with the set of virtual machines, the characteristics including:
A computer-implemented method, comprising: identifying a set of virtual machines to be placed within a system, the system including a cloud-based storage network including a plurality of data centers that are each located in different geographical locations and that are connected utilizing a backbone network; receiving characteristics associated with the set of virtual machines, the characteristics including:
resource utilization for the set of virtual machines, a maximum latency allowed by each of the set of virtual machines, limitations on a physical location where each of the set of virtual machines may be physically stored, and a traffic matrix describing network traffic that occurs between each virtual machine within the set of virtual machines;
resource utilization for the set of virtual machines, the resource utilization including central processing unit (CPU) utilization for each virtual machine of the set of virtual machines, random access memory (RAM) utilization for each virtual machine of the set of virtual machines, storage utilization for each virtual machine of the set of virtual machines, and network utilization for each virtual machine of the set of virtual machines, a maximum latency allowed by each of the set of virtual machines, limitations on a physical location where each of the set of virtual machines may be physically stored, and a traffic matrix describing network traffic that occurs between each virtual machine within the set of virtual machines;

determining characteristics associated with a current state of the system, the characteristics including: a capacity of each of the plurality of data centers within the system, including a listing of available CPU resources, RAM resources, and storage resources at each of the plurality of data centers within the system, a current utilization of the capacity of each of the plurality of data centers by virtual machines currently placed within the system, a current placement within one or more data centers of the virtual machines currently placed within the system, a global traffic matrix describing network traffic that occurs between all the virtual machines currently placed within the system;
determining a placement of the set of virtual machines within the system, based on the characteristics associated with the set of virtual machines and the characteristics associated with a current state of the system, where the placement includes a location within the system where each of the set of virtual machines is to be placed that minimizes an amount of communication traffic on a backbone network, while still enabling the characteristics associated with the set of virtual machines;
determining a placement of the set of virtual machines within the system, based on the characteristics associated with the set of virtual machines and the characteristics associated with a current state of the system, where the placement includes a location within the system where each of the set of virtual machines is to be placed that minimizes an amount of communication traffic on the backbone network, while still enabling the characteristics associated with the set of virtual machines;
determining an updated placement of all virtual machines currently placed within the system, based on the characteristics associated with the set of virtual machines and the characteristics associated with a current state of the system;
determining an updated placement of all virtual machines currently placed within the system, based on the characteristics associated with the set of virtual machines and the characteristics associated with a current state of the system;
determining a migration sequence within the system in order to implement the updated placement of all virtual machines currently placed within the system, where the migration sequence is determined utilizing a linear optimization model and indicates an order of movements of all virtual machines currently placed within 


implementing the updated placement, utilizing the migration sequence.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195